By the Court:
By the Additional or Supplemental Rules respecting appeals, which took effect on the 1st of September, 1888, it is provided that the appeal must he taken within two months from the date of the judgment, instead of nine months as prescribed by the original Rules. In the present case, this rule has not been complied with. The record shows that the judgment was rendered on the 3rd of December, 1883, and the appeal was not taken until the 3rd of March, 1884. The appeal must therefore he dismissed.

Appeal dismissed.